Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 20, 2018

                                      No. 04-18-00268-CR

                                       Andy BARAJAZ,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR4718
                          Honorable Joey Contreras, Judge Presiding


                                         ORDER

       Appellant’s brief was originally due October 1, 2018; however, the court has extended
the deadline to November 13, 2018. On November 16, appellant filed another motion for
extension of time, requesting an extension until December 17, 2018.

         We grant the motion and order appellant’s retained counsel, Edward F. Shaughnessy, III,
to file the brief by December 17, 2018 (77 days after the original due date). Counsel is advised
that no further extensions of time will be granted. If the brief is not filed by the date ordered,
the court will abate this appeal and remand the case to the trial court for a hearing to determine
whether appellant or counsel has abandoned the appeal. See Tex. R. App. P. 38.8(b)(2). Counsel
may also be ordered to appear before this court to show cause why he should not be held in
contempt or otherwise sanctioned for failing to comply with this order.

        We further order the clerk of this court to serve this order on counsel by email and by
certified mail, return receipt requested, with delivery restricted to addressee only.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court